Dismissed and Memorandum Opinion filed March 22, 2007








Dismissed
and Memorandum Opinion filed March 22, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01081-CV
____________
 
IN THE INTEREST OF L.M.O., a Child
 
 

 
On Appeal from the
246th District Court
Harris County, Texas
Trial Court Cause
No. 2005-80464
 

 
M E M O R
A N D U M   O P I N I O N
 
According
to the notice of appeal, this is an appeal from a judgment or order signed
October 11, 2006.  The clerk=s record was filed January 30,
2007.  The record filed with this court does not contain an order or
judgment signed October 11, 2006.[1]  It
appears from this record that only temporary orders have been entered in this
cause.  Temporary orders in suits affecting the parent-child relationship
are not subject to interlocutory appeal.  See Tex. Fam. Code Ann. ' 105.001(e)(Vernon Supp. 2006); see
also In re Newton, 146 S.W.3d 648, 652 (Tex. 2004) (recognizing that temporary restraining
orders are not appealable).
Accordingly,
on February 15, 2007, this court ordered appellant, Stacie Dunford, to file a
response demonstrating our jurisdiction over this appeal on or before February
28, 2007.  Our order gave appellant notice that failure to comply
would result in dismissal of the appeal.  See Tex. R. App. P. 42.3.  Appellant
filed no response.
Therefore,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed March
22, 2007.
Panel consists of Chief Justice Hedges and Justices
Fowler and Edelman.
 







[1]  The trial court dismissed this suit for want of
prosecution on July 28, 2006.  On August 23, 2006, the court signed an order
reinstating the case.  At that time, appellee, Randy Ortega, requested
that the court sign an agreed order incorporating the parties= Rule 11 agreement.  The record filed with this
court contains only an unsigned order.  Appellant filed a motion for new
trial on September 15, 2006.  The motion was overruled, apparently without
a signed order, at the conclusion of a hearing on October 11, 2006.